DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/12/2021 has been entered. Claims 4-7, 10, and 17-19 have been canceled. Claims 1, 8, and 13 have been amended. Claims 1-3, 8-9, and 11-16 are pending.
Allowable Subject Matter
Claims 1-3, 8-9, and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20080012842 teaches a first gate driver circuit scans gate lines in one direction, and has its gate pulse output stages capable of having high impedance in response to an external signal. A second gate driver circuit scans gate lines in one but different direction from the first gate driver circuit, and has its gate pulse output stages capable of having high impedance in response to the external signal. When one of the first and second gate driver circuits is operating under the control of the external signal, the respective gate pulse output stages of the other gate driver circuit have high impedance. 20060061535 teaches a liquid crystal display device, and a method of driving a liquid crystal display device, provides a bi-directional internal gate drive circuit which reduces the number of data lines without decreasing the effective pixel charging time. Half of the liquid crystal display device may be driven by one gate driving circuit while the other half of the liquid crystal display device is driven by 
Prior arts fail to disclose or suggest a display panel comprises: a first gate driving circuit, which is arranged in the non-display area, and controls to output a gate start signal to be used for scanning all gate lines in the display area; and 4Appl.No. 17/040,982a second gate driving circuit, which is arranged in the non-display area, and controls to output a gate start signal to be used for scanning all gate lines in the display area; and the driving circuit comprises: wherein the first sub-gate driving circuit comprises a first normal phase clock signal input terminal, a first inverse phase clock signal input terminal and a first low voltage signal input terminal; and the second sub-gate driving circuit comprises a second normal phase clock signal input terminal, a second inverse phase clock signal input terminal and a second low voltage signal input terminal.
Claim 1, prior arts fail to disclose or suggest a driving method of a display panel, wherein the display panel comprises: a first gate driving circuit, which receives first input signals, and controls to output a gate start signal to be used for scanning all gate lines in a display area of the display panel; and a second gate driving circuit, which receives second input signals associated with the first input signals, and controls to output a gate start signal to be used for scanning all gate lines in the display area of the display panel; and the method comprises: when a first preset condition is met, controlling the first gate driving circuit to be in a dormant state, and meanwhile, controlling the second gate driving circuit to be in a working state; and when a second preset condition is met, controlling the 
Claim 8, prior arts fail to disclose or suggest a driving circuit of a display panel, the driving circuit comprising: a time sequence controller, which outputs first input signals to a first gate driving circuit of the display panel, and outputs second input signals to a second gate driving circuit of the display panel; and a switcher, which is in controlled connection with the first gate driving circuit of the display panel and the second gate driving circuit of the display panel, and controls only one of the first gate driving circuit and the second gate driving circuit to be in working at the same time according to the first preset condition or the second preset condition; wherein the driving circuit of a display panel comprises a reverser, the reverser converts an originally input high level into low level signal output or converts an originally input low level into high level signal output, and the reverser is arranged 3Appl.No. 17/040,982between the first gate driving circuit and the switcher, and is coupled to the first gate driving circuit and the switcher.
Claim 13, prior arts fail to disclose or suggest a display device, comprising a display panel and a driving circuit, wherein the display panel is divided into a display area and a non-display area, the display panel comprises: a first gate driving circuit, which is arranged in the non-display area, and controls to output a gate start signal to be used for scanning all gate lines in the display area; and 4Appl.No. 17/040,982a second gate driving circuit, which is arranged in the non-display area, and controls to output a gate start signal to be used for scanning all gate lines in the display area; and the driving circuit comprises: a time sequence controller, which outputs first input signals to the first gate driving circuit and outputs second input signals to the second gate driving circuit; and a switcher, which is in controlled connection with the first gate driving circuit and the second gate driving circuit, and controls only one of the first gate driving circuit and the second gate driving circuit to be in working at the same time according to the first preset condition or the second preset condition; wherein each of the first sub-gate driving circuits and each of the second sub-gate driving circuits each comprise an output terminal, an input terminal and a reset terminal, and the output terminal of each of the first sub-gate driving circuits is connected with the output terminal of each of the correspondingly arranged second sub-gate driving circuits, wherein the first sub-gate driving circuit comprises a first normal phase clock signal input terminal, a first inverse phase clock signal input terminal and a first low voltage signal input terminal; and the second sub-gate driving circuit comprises a second normal phase clock signal input terminal, a second inverse phase clock signal input terminal and a second low voltage signal input terminal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/04/2021